Citation Nr: 1042781	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  09 27 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, characterized as depression with insomnia.

2.  Entitlement to service connection for a lung disability, to 
include asbestosis and thickening thorax.

3.  Entitlement to service connection for a heart disability.

4.  Entitlement to an initial disability rating in excess of 50 
percent for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1953 to 
September 1955. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the RO in Muskogee, Oklahoma.  
A May 2008 rating decision granted service connection for 
bilateral hearing loss, assigning a 50 percent disability rating, 
and denied service connection for lung and psychiatric 
disabilities.  A September 2008 rating decision continued the 50 
percent disability rating for bilateral hearing loss and denied 
service connection for a heart disability.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

Additional evidence, regarding psychiatric treatment, was 
received following the issuance of the last Supplemental 
Statement of the Case.   The RO will have the opportunity of 
reviewing this evidence in the first instance as the case is 
being remanded for further evidentiary development. 

The issues of service connection for a psychiatric disability and 
a higher initial rating for bilateral hearing loss are addressed 
in the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.




FINDINGS OF FACT

1. The preponderance of the evidence is against a finding that a 
lung disability, to include asbestosis and thickening thorax, had 
its onset in service, or is otherwise related to the Veteran's 
active military service.

2. The preponderance of the evidence is against a finding that a 
heart disability had its onset in service, manifested within one 
year of service separation, or is otherwise related to the 
Veteran's active military service.


CONCLUSIONS OF LAW

1. A lung disability was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2010).

2. A heart disability was not incurred in or aggravated by active 
military service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide reasons 
and bases supporting the decision.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient and 
relevant evidence and on what this evidence shows, or fails to 
show, on the claims.  The appellant must not assume that the 
Board has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its reasons 
for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the appellant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) held 
that VA must inform the claimant of any information and evidence 
not of record (1)  that is necessary to substantiate the claim; 
(2)  that VA will seek to provide; (3)  that the claimant is 
expected to provide; and (4)  request that the claimant provide 
any evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any evidence 
in his possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as required 
under Pelegrini II, effective May 30, 2008).  Any error related 
to this element is harmless. 

Prior to and following the initial adjudication of the Veteran's 
claims, letters dated in January 2008, February 2008, July 2008 
and December 2008 fully satisfied the duty to notify provisions.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 
16 Vet. App. at 187; Pelegrini II, 18 Vet. App. at 120-21.  The 
letters advised the Veteran of the information necessary to 
substantiate the claims, to include as due to asbestos and 
herbicide exposure, and of his and VA's respective obligations 
for obtaining specified different types of evidence.  The Veteran 
was informed of the specific types of evidence he could submit, 
which would be pertinent to his claims, and advised to send any 
medical reports that he had.  He was also told that it was 
ultimately his responsibility to support the claims with 
appropriate evidence.  In addition, the letters provided the 
Veteran with notice concerning the assignment of disability 
ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. 
App. 473, 490 (2006).

Subsequent to the issuance of the July 2008 and December 2008 
letters, the Veteran's claims were readjudicated in June 2009 
statements of the case (SOCs).  Thus, there was no deficiency in 
notice and a harmless error analysis is not necessary.  See 
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV); see also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or SSOC, 
is sufficient to cure a timing defect). 

As for the duty to assist, the result of RO development indicates 
that some of the Veteran's service records were likely destroyed, 
presumed to have been lost in a 1973 fire at the National 
Personnel Records Center (NPRC) facility located in St. Louis, 
Missouri.  Inasmuch as the Veteran was not at fault for the loss 
of the missing records, VA is under heightened obligation to 
assist the Veteran in the development of his claim.  See, e.g., 
Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); O'Hare 
v. Derwinski, 1 Vet. App. 365 (1991).  This heightened obligation 
includes searching for alternative medical records.  Moore v. 
Derwinski, 1 Vet. App. 401 (1991); see also Cromer v. Nicholson, 
455 F.3d 1346 (2006).  The Board concludes that the heightened 
duty to assist has been met in this case.  The claims file 
contains all available evidence pertinent to the claim, including 
the Veteran's DD Form 214.  A formal finding of unavailability of 
personnel records  was made, and the Veteran notified accordingly 
by letter, in March 2008.  Pursuant to the heightened duty to 
assist, the RO has undertaken the required procedures to locate 
and reconstruct the Veteran's records, but remains unsuccessful.  
The RO provided the Veteran with a copy of an NA Form 13055, 
Request for Information Needed to Reconstruct Medical Data, on 
two difference occasions and requested that he complete and 
return the form.  While the Veteran did return the form both 
times, the information provided was deemed insufficient for 
purposes of reconstructing the Veteran's medical records because 
it did not identify his unit organization and did not include the 
dates of treatment with sufficient specificity.  Although VA has 
a statutory duty to assist the Veteran in developing evidence 
pertinent to a claim, the Veteran also has a duty to assist and 
cooperate with VA in developing evidence; the duty to assist is 
not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190 
(1991).  The Veteran has at no time referenced other outstanding 
records, with any specificity, not yet associated with the file 
that he wanted VA to obtain or that he felt were relevant to his 
claims.  All relevant records that could be located have been 
associated with the file.  The Board finds that the duty to 
assist is discharged.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The case of McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is 
required when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or disease," 
or a disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.

The Board concludes an examination is not needed in this case 
because, as discussed below, the preponderance of the evidence 
fails to establish that there was an in-service incurrence.  
Indeed, the only evidence indicating the Veteran "suffered an 
event, injury or disease in service" is his own lay statements.  
Such evidence is insufficient to trigger VA's duty to provide an 
examination.  The U.S. Court of Appeals for Veterans Claims has 
held, in circumstances similar to this, where the supporting 
evidence of record consists only of a lay statement, that VA is 
not obligated, pursuant to 5103A(d), to provide an appellant with 
a medical nexus opinion.  See Duenas v. Principi, 18 Vet. App. 
512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion was 
not warranted because there was no reasonable possibility that 
such an opinion could substantiate the veteran's claim because 
there was no evidence, other than his own lay assertion, that " 
'reflect[ed] that he suffered an event, injury[,] or disease in 
service' that may be associated with [his] symptoms").  See also 
Paralyzed Veterans of America v. Secretary of Veterans Affairs, 
345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (holding that 
3.159(c)(4)(i) is not in conflict with § 5103A(d) and evidence of 
record "establishing that the veteran suffered an event, injury, 
or disease in service," is required to trigger VA's duties 
pursuant to § 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 
(Fed. Cir. 2003) (holding that the Secretary's obligations under 
§ 5103A to provide a veteran with a medical examination or to 
obtain a medical opinion is triggered if the evidence of record 
demonstrates "some casual connection between his disability and 
his military service").  There is no reasonable possibility that 
a medical opinion would aid in substantiating the Veteran's claim 
since it could not provide evidence of a past event.  Likewise, 
an examination is not warranted also because there is no 
competent evidence of record demonstrating some causal connection 
between the claimed current disabilities and service.  See 
McLendon, supra.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).

II. Service Connection

The Veteran contends that he has a lung disability, to include 
asbestosis and thickening thorax, and a heart disability as a 
result of active service.  For the reasons that follow, the Board 
concludes that service connection is not warranted for either of 
the claimed disabilities.

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service there must be a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  See 
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  Id.  Service connection may be 
granted for any disease diagnosed after discharge, when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).

Service connection may also be granted for a chronic disease, 
including a cardiovascular-renal disease, when it is manifested 
to a compensable degree within one year of separation from 
service.  This presumption is rebuttable by affirmative evidence 
to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

A disease associated with exposure to certain herbicide agents 
will be presumed to have been incurred in service even though 
there is no evidence of that disease during the period of service 
at issue.  38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).  A veteran who served in the Republic of Vietnam during 
the Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  In this case, the Veteran did not serve 
during the Vietnam Era, nor is he shown to have otherwise been 
exposed to herbicides during his period of service.  Therefore, 
he cannot benefit from the presumption.  Indeed, although the 
Veteran made reference to "Agent Orange" in a November 2008 
statement, he was analogizing asbestosis to Agent Orange and not 
claiming that he had actually been exposed to Agent Orange in 
service.  As such, the Board need not engage in further 
discussion on the matter of herbicide exposure.

In order to establish service connection for the claimed 
disorder, there generally must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay assertions may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

a.	Lung Disability

There is no specific statutory or regulatory guidance with regard 
to claims for service connection for asbestosis or other 
asbestos-related diseases. However, in 1988, VA issued a circular 
on asbestos-related diseases which provided guidelines for 
considering asbestos compensation claims. See Department of 
Veterans Benefits, Veterans' Administration, DVB Circular 21-88- 
8, Asbestos-Related Diseases (May 11, 1988). The information and 
instructions contained in the DVB Circular have since been 
included in VA Adjudication Procedure Manual, M21-1, part VI, 
para. 7.21 (October 3, 1997) (hereinafter "M21-1"). Also, an 
opinion by VA's Office of General Counsel discussed the 
development of asbestos claims. VAOPGCPREC 4-00 (April 13, 2000).

The Board notes that the aforementioned provisions of M21-1 have 
been rescinded and reissued as amended in a manual rewrite (MR) 
in 2005. See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 
29, entitled "Developing Claims for Service Connection for 
Asbestos-Related Diseases," and Part IV, Subpart ii, Chap. 2, 
Sec. C, Para. 9, entitled "Service Connection for Disabilities 
Resulting from Exposure to Asbestos."

VA must analyze the Veteran's claim of entitlement to service 
connection for asbestosis under these administrative protocols 
using the specified criteria. Ennis v. Brown, 4 Vet. App. 523, 
527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993). The 
latency period for asbestos-related diseases varies from 10 to 45 
or more years between first exposure and development of disease. 
The exposure may have been direct or indirect, and the extent or 
duration of exposure is not a factor. M21-1MR, Part IV, Subpart 
ii, Chap. 1, Sec. H, Para. 29a.

The manual provisions acknowledge that inhalation of asbestos 
fibers and/or particles can result in fibrosis and tumors, and 
produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, and cancer of the 
lung, gastrointestinal tract, larynx, pharynx and urogenital 
system (except the prostate), with the most common resulting 
disease being interstitial pulmonary fibrosis (asbestosis). Also 
noted is the increased risk of bronchial cancer in individuals 
who smoke cigarettes and have had prior asbestos exposure. As to 
occupational exposure, exposure to asbestos has been shown in 
insulation and shipyard workers, and others including workers 
involved in the manufacture and servicing of friction products 
such as clutch facings and brake linings. The clinical diagnosis 
of asbestosis requires a history of exposure and radiographic 
evidence of parenchymal lung disease. M21-1MR, Part IV, Subpart 
ii, Chap. 2, Sec. C, Para. 9a-f.

The Veteran alleges that he was exposed to asbestos while working 
as a mechanic at Thule Air Base in Greenland.  He also contends 
that he suffered lung damage as a result of the cold climate 
while he was there.  

As noted above, the Veteran's service treatment records and 
service personnel records are unavailable.  The only service 
record available is his DD Form 214, which lists his military 
specialty number as 635.20 and shows its related civilian 
occupation to be Automotive Repairman.  The form also lists his 
most significant duty assignment as Automotive Repairman and 
shows that his place of separation was Fort George G. Meade, 
Maryland.  However, given the unavailability of service treatment 
records, there is no evidence to otherwise show that the Veteran 
incurred a disease or injury in service, to include asbestos 
exposure or any cold weather injuries at Thule Air Base in 
Greenland.  In this regard, the Board finds the preponderance of 
the evidence to be against a finding of a disease or injury in 
service.  See Hickson, supra.

In this case, the only evidence of record supporting the 
Veteran's claim is his own lay statements.  The Veteran is 
certainly competent to attest to factual matters of which he has 
first-hand knowledge; for example, he is competent to report that 
he was exposed to asbestos while stationed at Thule Air Base in 
Greenland and that he was treated for lung problems in service.  
See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 
67, 74 (1997).  While the Board does not doubt the sincerity of 
the Veteran's belief that his current lung disability was caused 
by asbestos exposure in service, the record contains some 
evidence that diminishes the reliability of his current 
recollections concerning such exposure.  In particular, it has 
been reported that the Veteran received a settlement from B.F. 
Goodrich in the 1980s upon the closing of the plant in Tulsa.  
See Veteran's statement, March 2008.  Thus, to the extent that 
the Veteran currently has asbestosis and/or other asbestos-
related lung problems, this has been shown to be the result of 
post-service occupational exposure to asbestos.  In this regard, 
the Board finds the Veteran's assertions as in-service asbestos 
exposure to be not credible.  See Caluza v. Brown, 7 Vet. App. 
498, 510-511 (1995) (credibility can be generally evaluated by a 
showing of interest, bias, or inconsistent statements, and the 
demeanor of the witness, facial plausibility of the testimony, 
and the consistency of the witness testimony).  

After reviewing and weighing all of the evidence of record, the 
Board concludes that service connection for a lung disability, to 
include asbestosis and a thickening thorax, is not warranted.  As 
noted above, the Board finds the credibility of the Veteran's lay 
assertions concerning in-service exposure to asbestos and 
treatment for lung problems to be questionable; thus, his 
statements to this effect lack probative value.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. 
Cir. 1998); YT v. Brown, 9 Vet. App. 195, 201 (1996); Espiritu, 
supra.  Furthermore, the Board cannot ignore the significance of 
the fact that the Veteran is shown to have had occupational 
asbestos exposure following his period of active service.  In 
short, there is no competent and credible evidence showing that 
the Veteran was exposed to asbestos in service or that he has a 
current lung disability that is attributable to service.  

As such, the Board finds that the preponderance of the evidence 
is against the Veteran's claim for service connection for a lung 
disability.  Consequently, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App. at 55.

b.	Heart Disability

The Veteran also contends that he has a heart disability as a 
result of service.  

A review of the claims file reveals that there is no evidence of 
any heart problems in service.  As previously discussed, the 
Veteran's service treatment records are not available.  The 
Veteran has not reported any in-service treatment for heart 
problems.

VA treatment records dated in October 2008 show that the Veteran 
was found to have a heart murmur.  An EKG revealed first degree 
AV block, and an ECHO showed EF of 65 percent, mild to moderate 
aortic insufficiency, mild mitral regurgitation, and mild 
tricuspid regurgitation.  There was severe septal hypertrophy 
with no outflow tract obstruction.  It was noted that there was 
no reason to proceed with cardiac workup at this time.  

Taking into account all of the relevant evidence of record, 
service connection for a heart disability is not warranted.  The 
evidence of record fails to show that the Veteran has a current 
heart disability that is related to service.  To the extent the 
VA treatment records suggest the presence of a heart murmur, the 
Board notes that congenital or developmental defects are not 
diseases or injuries for the purposes of service connection. 38 
C.F.R. §§ 3.303(c), 4.9; VA Adjudication Procedure Manual, M21-
1MR, Part III, Subpart iv, 4.B.10.d; see also Winn v. Brown, 8 
Vet. App. 510, 516 (1996).  In addition, there is no evidence of 
a disease or injury in service.  The Board observes that the 
earliest documented post-service treatment for the heart is in 
October 2008, over 50 years after his period of service had 
ended.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
( prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as evidence 
of whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability).  In short, 
there is no indication in the claims file that the Veteran has a 
heart disability that is related to anything of service origin.  
As such, service connection must be denied.  

In view of the foregoing, the Board concludes that service 
connection for a heart disability is not warranted.  Although the 
Veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 5107(b); Gilbert, 
1 Vet. App. at 55.


ORDER

Entitlement to service connection for a lung disability, to 
include asbestosis and thickening thorax, is denied.

Entitlement to service connection for a heart disability is 
denied.


REMAND

After a thorough review of the claims folder, the Board finds 
that the record is not sufficiently developed to ensure an 
informed decision as to the remaining claims.  

Psychiatric Disability

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a 
duty to assist veterans to obtain evidence needed to substantiate 
a claim.  38 U.S.C.A. § 5103A (West 2002); 38 § C.F.R. § 3.159 
(2010).  The Veteran has reported that he received mental health 
treatment in July 1954 at the air base in St. John's, 
Newfoundland, Canada.  See, e.g., NA Form 13055, February 2008; 
Veteran's statement, March 2009.  It appears that efforts were 
made to obtain the Veteran's service treatment records and 
service personnel records, to no avail; however, a specific 
request for his mental health treatment records was not made.  
Although VBA Fast Letter 08-08 states that in-service mental 
health treatment records are typically destroyed after five 
years, there is no indication here that the Veteran's records are 
in fact not available.  While these records may have been 
destroyed, a request to obtain these records must nevertheless be 
made to determine whether these records might still be available.  
Accordingly, this issue must be remanded for the AOJ to make a 
request for records of the Veteran's mental health treatment at 
the air base in St. John's, Newfoundland in July 1954.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The case of McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is 
required when (1) there is evidence of a current disability, 
(2) evidence establishing an "in-service event, injury or 
disease," or a disease manifested in accordance with presumptive 
service connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and (4) 
insufficient evidence to decide the case.  Based on the current 
evidence of record, the Board finds that an examination is not 
warranted at this point.  If, however, following the development 
described above, the AOJ finds it necessary to provide a medical 
examination in order to make a decision on the claim for a 
psychiatric disability, the Veteran should be scheduled for such 
an examination.



Hearing Loss

The Veteran is also seeking a higher initial rating for bilateral 
hearing loss, evaluated as 50 percent disabling.  The Veteran was 
afforded a QTC audiological examination in May 2008.  At the 
time, his speech recognition scores were 56 percent in the right 
ear and 44 percent in the left ear.  VA treatment records reflect 
that the Veteran subsequently underwent an audiological 
consultation in October 2008.  The audiometric results, as 
reported in the VistA imaging, do not appear to be of record.  
However, it was noted that the test reliability was unacceptable 
for rehabilitation purposes due to both false positive and false 
negative responses.  The Veteran was found to have possible 
moderate to severe sensorineural hearing loss of the right ear 
with poor word recognition (28 percent at 80 dB) and possible 
moderate to severe sensorineural hearing loss of the left ear 
with poor word recognition (32 percent at 80 dB).  In this 
regard, although the May 2008 examination does not appear to be 
"dated," and although the October 2008 audiometric results were 
found to be unreliable, there is nevertheless some indication in 
the record that the Veteran's disability may have worsened since 
the May 2008 examination.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (stating that where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted).  In 
light of the foregoing, the hearing loss claim must be remanded 
in order to obtain the October 2008 audiometric results and to 
schedule the Veteran for new audiological examination.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The AOJ should request mental health 
records relating to treatment the Veteran 
received at the air base in St. John's, 
Newfoundland, Canada in July 1954.  All 
efforts to obtain government records should 
be fully documented, and the government 
facility must provide a negative response 
if records are not available.

2.  The AOJ should also associate with the 
claims file any outstanding VA treatment 
records from April 2009 to the present.  In 
doing so, the AOJ should also seek to 
obtain the October 2008 audiometric results 
as contained in the VistA imaging.  

3.  Following the aforementioned 
development, the AOJ should review the 
updated claims file and determine if there 
is evidence that the Veteran's psychiatric 
disability had its onset in service.  If 
so, the AOJ should schedule the Veteran for 
a VA psychiatric examination to determine 
the nature and etiology of any current 
psychiatric disorders.  The claims file 
should be made available for review of 
pertinent documents therein, and the report 
should reflect that such review occurred.  
The examiner should diagnose all current 
psychiatric disorders.  The examiner should 
also provide a medical opinion as to 
whether it is likely (greater than 50 
percent probability), unlikely (less than 
50 percent probability), or at least as 
likely as not (50 percent or greater 
probability) that any currently diagnosed 
psychiatric disorder is etiologically 
related to the Veteran's period of service.  
A rationale should be provided for any 
opinion advanced.  If the examiner cannot 
form an opinion without resorting to mere 
speculation, the examiner should so state 
and provide an explanation for that 
conclusion.

4.  The AOJ should also schedule the 
Veteran for an appropriate audiological 
examination to evaluate the current 
severity of his service-connected bilateral 
hearing loss.  The claims file must be made 
available to the examiner and the examiner 
must note in the examination report that 
the file, including the October 2008 VA 
audiological consultation report, was 
reviewed.  Any appropriate testing should 
be conducted, and the results reviewed, 
prior to the final opinion.  The examiner 
should describe all findings in detail and 
explain the rationale for any conclusions 
reached.  In doing so, the examiner should 
also comment on the reliability of the new 
audiometric results for purposes of rating 
the current level/severity of the Veteran's 
bilateral hearing loss.

5.  Thereafter, the AOJ should readjudicate 
the claims.  If the benefits sought on 
appeal are not granted, the Veteran and his 
representative should be furnished an SSOC 
and afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


